UNITED STATES COURT OF APPEALS
                       for the Fifth Circuit

               _____________________________________

                            No. 95-20714
                          Summary Calendar
               _____________________________________

                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              VERSUS

                       MARIA MARTA CISNEROS,

                                                 Defendant-Appellant.

     ______________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (CR-H-95-195-4)
     ______________________________________________________
                        (October 10, 1995)
Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:1

     Appellant, Maria Marta Cisneros, challenges the conditions

fixed by the district court for her release by having filed a

notice of appeal from that order and by filing in this Court an

Emergency Motion For Release Pending Trial.    The motion is denied

and the order appealed from affirmed.

     Cisneros was indicted for conspiracy to assist and attempting

to assist the escape of certain convicted felons from two Texas

county jails, and for assisting two of them to prevent or hinder


1
   Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
their punishment.    At her initial appearance the magistrate judge

set her bond at $5,000,000 and ordered detention until the bond was

posted.    Appellant moved for review.       The district court granted

the motion, held a hearing and thereafter conditioned her release

upon posting a cash or surety bond of $5,000,000.           He found that,

considering the charges, the proximity to the border and the fact

that conviction would carry a substantial prison sentence, there

was substantial risk that Appellant would flee, and that she was a

danger to the community.

     Appellant    challenges   the       sufficiency   of   the   evidence

supporting her detention and the factual findings of the district

court.    Appellant has not furnished a transcript of the detention

hearing.   Federal Rule of Criminal Procedure 9(a) requires that an

appellant who questions the factual basis for the district court's

order file a transcript of any release proceedings in the district

court or an explanation of why a transcript has not been obtained.

Rule 9.3 of this Court implements the Federal Rule of Criminal

Procedure.    Cisneros' counsel, in a letter to this Court, states

that obtaining a transcript of the hearing would cause undue delay

and asks this Court to proceed without a transcript.               We are

obviously unable to reexamine the sufficiency of the evidence and

whether or not it supports the factual findings of the district

court without a transcript.    Accordingly, Appellant's motion for

release pending trial is DENIED and the decision of the district

court is AFFIRMED.




                                     2
3